Citation Nr: 1147413	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  10-26 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota



THE ISSUE

Entitlement to an increased rating for fibromyalgia, currently evaluated as 20 percent disabling. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from September 1989 to August 1992.   

By way of history, the Board of Veterans' Appeals (Board) notes that by May 2003 Regional Office (RO) rating decision, service connection was originally granted for chronic fatigue syndrome, and a 40 percent disability rating was also granted, effective from March 1, 2002.  By June 2006 rating decision, the RO reduced the rating assigned for chronic fatigue syndrome from 40 percent to 0 percent, effective September 1, 2006.  Received from the Veteran in April 2007, was a claim for an increased rating for the service-connected chronic fatigue syndrome.  In a statement submitted in August 2008, the Veteran requested that his compensation examination for "fibromyalgia" be rescheduled.  Thereafter, by February 2009 rating decision, the RO granted a 20 percent disability rating for fibromyalgia (previously diagnosed and evaluated as chronic fatigue syndrome with depression), effective from April 27, 2007.  Received from the Veteran in April 2009 was a document (VA Form 21-4138) in which he requested "reconsideration" of the 20 percent rating for fibromyalgia "due to worsening conditions".  This document, although characterized as a request for reconsideration, appears to contain all the elements required of a notice of disagreement (NOD).  Thus, it appears that this matter comes before the Board from the February 2009 rating decision of the above RO of the Department of Veterans Affairs (VA) which, as noted above, granted an increased, 20 percent, rating for the service-connected fibromyalgia.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal (VA Form 9) submitted in June 2010, the Veteran requested a Travel Board hearing at the RO.  Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO, before a Veterans Law Judge, in accordance with the docket number of the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


